Exhibit 10.127


FEDERATED HERMES, INC.
Stock Incentive Plan
BONUS RESTRICTED STOCK PROGRAM AWARD AGREEMENT
FOR AWARDS TO EMPLOYEES IN THE UNITED KINGDOM
THIS AGREEMENT, made this ______ day of ______, ______ by and between Federated
Hermes, Inc. (including its successors and assigns, the "Company"), a
Pennsylvania corporation having its principal place of business in Pittsburgh,
Pennsylvania,
A
N
D
_____________________, an Employee of the Company or a Group Company (the
"Participant").
Capitalized terms used in this Agreement shall, unless specifically defined
herein, have the respective meanings given to such terms in the UK Sub-Plan (the
“UK Sub-Plan”) to the Federated Hermes, Inc. Stock Incentive Plan, as amended
(the "Stock Incentive Plan").
WITNESSETH THAT:
WHEREAS, in order to provide incentives to its employees, the Company has
adopted the Stock Incentive Plan under which, among other things, Awards of
shares of Class B Common Stock of the Company, no par value (the "Class B Common
Stock"), can be made to Employees; and
WHEREAS, the Board Committee has established a Bonus Restricted Stock Program to
pay or allow a Participant to elect to receive part of a discretionary cash
bonus in restricted shares of Class B Common Stock; and
WHEREAS, as a result of Participant’s performance during ______, the Participant
qualifies for receipt of an award under the Bonus Restricted Stock Program
(“Bonus Shares Award”); and
WHEREAS, subject to the terms and conditions hereafter set forth, by action of
the Board Committee, the Company hereby grants this Bonus Shares Award of Class
B Common Stock to Participant.
NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, and intending to be legally bound, the parties hereto agree as
follows:





--------------------------------------------------------------------------------




ARTICLE I
Definitions
As used herein:
1.1    "Cause" shall mean if Participant engages in conduct that constitutes a
breach of Participant’s duties to Federated as set forth in any code of conduct
adopted by Federated or violates the standards of conduct which Federated
expects of its employees, including, but not limited to: dishonesty, disloyalty,
willful misconduct, gross negligence or conduct which may result in damage to
the professional reputation or capabilities of Federated.
1.2    "Federated" shall mean Federated Hermes, Inc. or any corporate parent,
affiliate, or direct or indirect subsidiary thereof (including any Group
Company), or any successor to Federated, for which Participant performs
services, regardless of whether this Agreement has been expressly assigned to
such corporate parent, affiliate, or direct or indirect subsidiary, or
successor.
1.3    "Unvested Shares" shall mean all Bonus Shares other than Vested Shares.
1.4    "Vested Shares" means Bonus Shares that have vested in accordance with
Section 3.1, Section 3.2 or Section 3.3 below.
ARTICLE II
Grant of Restricted Stock
2.1    Subject to the conditions set forth in Section 2.2 hereof and the other
terms and conditions of this Agreement, the Company hereby grants to Participant
a Bonus Shares Award of ________________ (__________) shares (the "Bonus
Shares") of Class B Common Stock. Of the Bonus Shares, ____________ (_______)
shares of Class B Common Stock (the "Premium Shares") are subject to forfeiture
to the Company for no consideration as set forth in Section 3.3 below.
Additionally, all Unvested Shares are subject to forfeiture to the Company for
no consideration as set forth in Section 3.4 below. At the discretion of the
Company, certificates for the Bonus Shares may not be issued. In lieu of
certificates, the Company will establish a book entry account for the Bonus
Shares in the Participant’s name with the Company's transfer agent and registrar
for the Class B Common Stock.
2.2    Notwithstanding Section 2.1 or any other provision of this Agreement to
the contrary, this Agreement shall become effective only if Participant executes
and delivers to the Company two signed copies of this Agreement by ______
______, ______, time being of the essence.
ARTICLE III
Terms of the Bonus Shares Award; Vesting; Repurchase
3.1    During the continuation of Participant's employment by Federated, the
Bonus Shares, including the Premium Shares, shall vest in accordance with the
schedule of vesting as follows:




--------------------------------------------------------------------------------




Date
Portion of Shares Vested
Cumulative Percentage
______ ______, ______
1/3
33.33%
______ ______, ______
1/3
66.67%
______ ______, ______
1/3
100%

3.2    In the event of the Disability or death of Participant, any Bonus Shares
that are not then Vested Shares prior to such Disability or death, including
Premium Shares, shall become Vested Shares upon such Disability or death. In the
event of Retirement, any Bonus Shares that are not then Vested Shares prior to
such Retirement, except for Premium Shares, shall become Vested Shares upon such
Retirement; in order to vest in Premium Shares upon Retirement, Participant must
have provided the Company with at least six (6) months’ advance notice of
Participant’s intent to retire. Failure to provide such advance notice shall
result in any Premium Shares that are not Vested Shares being forfeited and
transferred to the Company, for no consideration, upon Retirement.
For purposes of this Agreement, "Retirement" shall mean retirement by
Participant at or after attaining age 65 years, or such other age as the Board
Committee may specify from time to time, and "Disability" shall be deemed to
have occurred as of the first day following Participant's termination of
employment by Federated as a result of a mental or physical condition that
prevents Participant from engaging in the principal duties of Participant's
employment with Federated as determined in accordance with the Rules and
Regulations Establishing Formal Review Procedures under the Stock Incentive
Plan.
3.3    In the event that Participant's employment with Federated is
involuntarily terminated by Federated without Cause, any portion of the Bonus
Shares, other than the Premium Shares, which are Unvested Shares prior to such
termination shall become Vested Shares upon such termination. The Participant
shall forfeit and transfer to the Company any Premium Shares which are Unvested
Shares prior to such termination for no consideration.
3.4    In the event that Participant's employment with Federated is terminated
prior to all shares becoming Vested Shares for any reason other than as set
forth in Section 3.2 or Section 3.3 hereof, including termination of
Participant's employment due to Participant's voluntary resignation or
termination of Participant for Cause, Participant shall forfeit and transfer to
the Company, for no consideration, all Bonus Shares, including Premium Shares,
which are not then Vested Shares as of such date of termination.
ARTICLE IV
Withholding Taxes; Section 431 Election
4.1    The Company shall have the authority to withhold, or to require a
Participant to remit to the Company in accordance with applicable Company
practices and policies, prior to issuance or delivery of any Shares or the
removal of any stop order or transfer restrictions on the Bonus Shares or any
restrictive legends on the stock certificates representing the Bonus Shares
hereunder, an amount in cash sufficient to satisfy the minimum federal, state
and local tax withholding requirements and/or any UK Tax Liability associated
with this Bonus Shares Award (each a "Withholding Obligation"). Additionally,
the Company, in its sole




--------------------------------------------------------------------------------




discretion, shall have the right to withhold from the Participant Bonus Shares
with a Fair Market Value (as defined in the Stock Incentive Plan) equal to the
minimum federal, state and local tax withholding requirements and/or equal to
the amount of the UK Tax Liability associated with this Bonus Shares Award. For
this purpose, Fair Market Value shall be determined as of the day that the
Withholding Obligation arises.
4.2    The Participant acknowledges that (a) the Participant has been informed
of the availability of making an election in accordance with Section 431(1) of
the Income Tax (Earnings and Pensions) Act 2003; and (b) that such election must
be made within fourteen (14) days of the date on which the Participant acquires
the Bonus Shares pursuant to this Agreement. The form of the Section 431(1)
election the Participant may elect to make is set out in Exhibit A to this
Agreement.
ARTICLE V
Restrictions on Transfer
5.1    Participant hereby acknowledges that none of the Bonus Shares may be
sold, exchanged, assigned, transferred, pledged, hypothecated, gifted or
otherwise disposed of (collectively, "disposed of") until such time as the Bonus
Shares have become Vested Shares and payment of any Withholding Tax with respect
to such Vested Shares has been made. Participant further acknowledges that there
may be a period of administrative delay between the date on which the Bonus
Shares become Vested Shares and the date on which such Vested Shares may be
disposed of by the Participant.
Unvested Shares may be transferred to a "family member" as defined in and
pursuant to the terms and conditions set forth in Section A.1.a.5 of the General
Instructions to Form S-8 promulgated under the Securities Act of 1933, as
amended, as such provision may be amended from time to time, on such terms and
conditions as may be determined by the Human Resources Department.
5.2    Participant shall not dispose of the Bonus Shares acquired, or any
portion thereof, at any time, unless the disposition complies with the
Securities Act of 1933, as amended, and the regulations of the Securities and
Exchange Commission thereunder, any other applicable securities law, and the
terms of this Agreement, the Stock Incentive Plan and the UK Sub-Plan.
Participant further agrees that the Company may direct its transfer agent to
refuse to register the transfer of any Bonus Shares underlying this Bonus Shares
Award which, in the opinion of the Company's counsel, constitutes a violation of
any applicable securities laws then in effect or the terms of this Agreement.
5.3    Any certificate representing Unvested Shares shall, unless the Board
Committee determines otherwise, bear a legend substantially as follows: "The
sale or other transfer of the shares of stock represented by this certificate is
subject to certain restrictions set forth in the Federated Hermes, Inc. Stock
Incentive Plan, administrative rules adopted pursuant to such Plan and a Bonus
Restricted Stock Program Award Agreement between the registered owner and
Federated Hermes, Inc. A copy of the Plan, such rules and such agreement may be
obtained from the Secretary of Federated Hermes, Inc."




--------------------------------------------------------------------------------




The Participant further acknowledges and understands that the certificate(s)
representing the Bonus Shares issued hereunder may bear such additional
legend(s) as the Company deems appropriate in order to assure compliance with
applicable securities laws.
Any book entry account for the Unvested Shares will be restricted and subject to
stop orders.
5.4    If certificates representing Unvested Shares are issued, they shall be
retained in the Company’s custody. Within a reasonable time after the Unvested
Shares become Vested Shares, all restrictions or stop orders applicable to such
Vested Shares shall be removed and, in the event that certificates have been
issued, legends shall be removed.
ARTICLE VI
Miscellaneous
6.1    In the event of any change or changes in the outstanding Class B Common
Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, splitup, combination or exchange of
shares, or any similar change affecting the Class B Common Stock, any of which
takes effect after the grant of this Bonus Shares Award, then in any such event
the number and kind of Bonus Shares subject to this Bonus Shares Award, and any
other similar provisions, shall be equitably adjusted consistent with such
change in such manner as the Board Committee, in its discretion, may deem
appropriate to prevent dilution or enlargement or diminishment of the rights
granted to Participant hereunder. Any adjustment so made shall be final and
binding upon Participant and all other interested parties.
6.2    Whenever the word "Participant" is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the Participant’s Personal Representatives, the word "Participant"
shall be deemed to include the Participant’s Personal Representatives.
6.3    The Participant shall be entitled to vote the Bonus Shares, whether
Vested Shares or Unvested Shares, on all matters presented to the holders of
Class B Common Stock of the Company. The Bonus Shares, whether Vested Shares or
Unvested Shares, shall be deemed to be issued and outstanding for all purposes,
including, without limitation, the payment of dividends and distributions and
any determination of any stockholder's or stockholders' percentage equity
interest in the Company, until such time as any such Bonus Shares are forfeited
pursuant to the terms of this Agreement.
6.4    Nothing in this Agreement or the Stock Incentive Plan (including the UK
Sub-Plan) shall confer upon Participant any right to continue in the employ of
the Company or shall affect the right of the Company to terminate the employment
of Participant with or without Cause. Nothing in this Agreement or the Stock
Incentive Plan (including the UK Sub-Plan) shall affect the rights and
obligations of the Participant under the terms of the Participant’s office or
employment with the Company or any Group Company. The Participant waives any and
all rights to compensation or damages in consequences of the termination of the
Participant’s office or employment for any reason whatsoever (whether or not
such termination is wrongful or unfair) insofar as those rights arise or may
arise from the Participant ceasing to have rights under this Agreement as a
result of such termination. The award of the Bonus Shares under the Stock
Incentive Plan (including the UK Sub-Plan) does not imply that any further Award
will be




--------------------------------------------------------------------------------




granted or that the Participant has any right to receive any further Award under
the Stock Incentive Plan (including the UK Sub-Plan). For the avoidance of
doubt, nothing in this Agreement prevents reporting (or receiving financial
awards from the government resulting from reporting) possible violations of
federal law or regulation to any governmental agency or entity, or making other
disclosures, protected under the whistleblower provisions of federal law or
regulation, including, without limitation, good faith disclosure on a
confidential basis of Confidential Information (as defined in the
Confidentiality Agreement) constituting “Trade Secrets” as defined in 18 U.S.C.
§ 1839, and so long as such disclosures are consistent with 18 U.S.C. § 1833.
6.5    This Bonus Shares received by Participant pursuant to this Agreement
shall not be considered compensation for purposes of any pension or retirement
plan, insurance plan or any other employee benefit plan of the Company unless
otherwise provided in such plan.
6.6    Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated by it in a notice mailed
or delivered to the other party as herein provided; provided, however, that
unless and until some other address be so designated, all notices or
communications by Participant to the Company shall be mailed or delivered to the
Secretary of the Company at its office at 1001 Liberty Avenue, Pittsburgh,
Pennsylvania 15222, and all notices or communications by the Company to
Participant may be given to Participant personally or may be mailed to the
Participant.
6.7    This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Pennsylvania.
6.8    The Bonus Shares Award shall be subject to the terms and conditions set
forth in the Stock Incentive Plan (including the UK Sub-Plan), and in the event
of any conflict between the provisions of this Agreement and those of the Stock
Incentive Plan (including the UK Sub-Plan), the Stock Incentive Plan (including
the UK Sub-Plan) provisions shall govern.
6.9    This Agreement will be binding upon and inure to the benefit of
Participant's heirs and representatives and the assigns and successors of the
Company and may be assigned by the Company to any third party, but neither this
Agreement nor any rights hereunder will be assignable or otherwise subject to
hypothecation by Participant except as may otherwise be expressly permitted in
this Agreement.
6.10    Except as stated hereafter, this Agreement represents the entire
agreement of the parties with respect to the subject matter hereof. To the
extent Participant has entered into an agreement with Federated that contains
provisions pertaining to non-competition or non-solicitation of clients,
non-solicitation or non-hiring of employees and/or non-disclosure or non-use of
confidential information, the terms of this Agreement shall not supersede, but
shall be in addition to, any other such agreement. This Agreement may be amended
or terminated at any time by written agreement of the parties hereto.
6.11    Whenever possible, each provision in this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement will be held to be prohibited by or invalid under
applicable law, then (a) such




--------------------------------------------------------------------------------




provisions will be deemed amended to accomplish the objectives of the provisions
as originally written to the fullest extent permitted by law and (b) all other
provisions of this Agreement will remain in full force and effect. If any
benefit provided under this Agreement is subject to the provisions of Section
409A of the Code and the regulations promulgated thereunder ("Section 409A"),
the provisions of the Agreement shall be administered, interpreted and construed
in a manner necessary to comply with Section 409A (or disregarded to the extent
such provision cannot be so administered, interpreted, or construed.)
6.12    Any dispute or litigation arising out of or relating to this Agreement
will be resolved in the courts of Allegheny County or the Western District of
Pennsylvania and Participant hereby consents to jurisdiction in the Commonwealth
of Pennsylvania.
6.13    No rule of strict construction will be implied against the Company or
any other person in the interpretation of any of the terms of this Agreement or
any rule or procedure established by the Board Committee.
6.14    Participant irrevocably agrees to the terms of Section 14 of the Stock
Incentive Plan (including the UK Sub-Plan) (Operation of Malus and Clawback),
and agrees and acknowledges that this Bonus Restricted Stock Program Award
Agreement constitutes an acceptance notice for the purposes of Section 14.9 of
the Stock Incentive Plan as modified by the UK Sub-Plan.
6.15    Participant agrees, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.
6.16    The Participant hereby grants to the Company an irrevocable power of
attorney and declares that the Company shall be the attorney-in-fact to act for
and on behalf of the Participant, to act in the Participant's name, place and
stead, in connection with (i) any and all transfers of Bonus Shares, whether
Vested Shares or Unvested Shares, to the Company pursuant to this Agreement,
including pursuant to Sections 3.3, 3.4 and 4.1 hereof or (ii) any transfers of
Shares, whether Vested Shares or Unvested Shares as the Board Committee may
require to be made pursuant to Section 14 of the Stock Incentive Plan (including
the UK Sub-Plan).
6.17    This Bonus Shares Award is intended to be excepted from coverage under
Section 409A and shall be interpreted and construed accordingly. 
Notwithstanding any provision in this Agreement to the contrary, the Company
may, in its sole discretion and without the Participant's consent, modify or
amend the terms of this Agreement, impose conditions on the timing and
effectiveness of the issuance of the Bonus Shares, or take any other action it
deems necessary or advisable to cause this Bonus Shares Award to be excepted
from Section 409A (or to comply therewith to the extent that Company determines
it is not excepted).  Notwithstanding the foregoing, Participant recognizes and
acknowledges that Section 409A may impose upon the Participant certain taxes or
interest charges for which the Participant is and shall remain solely
responsible.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
FEDERATED HERMES, INC.




By:_____________________________
Chief Financial Officer
 
PARTICIPANT
_____________________________


Name: _____________________________    
(Printed)


